Cohn, J.
(dissenting). On March 31, 1930, petitioner was appointed patrolman in the police department. After five years of service, he attained the status of first grade patrolman and was entitled to a salary of $3,000 per annum. On August 5, 1941, while assigned to the detective division, his designation was changed to that of detective, first grade, with extra compensation of $1,000 annually over the compensation of a first grade patrolman. His assignment as detective, first grade, continued until November 23, 1946, when he was promoted to the rank of sergeant, having successfully passed the promotion examination. His salary as sergeant was $500 greater than the salary of a first grade patrolman. However, his designation as detective, first grade, with its attendant extra compensation of $1,000 per annum, which he had been receiving for a period of over five years, was discontinued. As a consequence his annual compensation from the date of his promotion until the present time has been $500 less per annum than it would have been had he not been promoted.
Petitioner contends, and the Special Term has found, that the statute (Administrative Code, § B18-3.0, subd. 9, par. c, adopted in 1940) quoted in the prevailing opinion, unequivocally requires that pension deductions from petitioner’s salary should be made on the basis of 6% of his salary as a sergeant, plus 6% of the $1,000 extra compensation which he had previously received for more than five years.
A pension deduction based upon salary is determined under paragraph a of subdivision 9 of section B18-3.0 of the Administrative Code. It increases as the salary is increased. On the other hand, a pension deduction based upon extra compensation is determined under paragraph c of subdivision 9 of section B18-3.0 of the Administrative Code. Under the plain wording of that statute, if a member has received extra compensation for a period of at least five years and does not thereafter continue to receive it, the pension deduction based upon such extra compensation remains constant. It does not vary with any increase or change in the basic salary.
Appellants contend that since petitioner’s extra compensation of $1,000 per annum was discontinued because of his promotion *501to a higher rank, he is not entitled to the benefit of pension deductions of his full extra compensation. Such a contention is clearly erroneous. Appellants apparently seek a forced construction of a plain and unambiguous law for the purpose of limiting its effect.
In all cases where members of the police force have, as the statute by express language provides, received “ extra pay, salary or compensation for an aggregate of five years or more ” and then do ‘ ‘ not continue to receive it, ’ ’ the statute is directly applicable. The comptroller is commanded to make deductions based on the actual “ extra pay, salary or compensation ” previously received, regardless of the reason for its discontinuance. The Special Term was correct in holding that pension deductions should be based upon petitioner’s present salary as a police sergeant, plus pension deductions upon the extra compensation of $1,000 theretofore received by him for more than five years.
Accordingly, 1 dissent and vote to affirm in all respects the order appealed from.
Peck, P. J., Dore and Van Voorhis, JJ., concur with Callahan, J.; Cohn, J., dissents and votes to affirm, in opinion.
Order reversed, with $20 costs and disbursements to the appellants, and the petition dismissed. Settle order on notice.